Detailed Action
This is the first office action on the merits for US application number 16/936,235.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 1, 1, 1, 5, 6, 7, 8, 9, 80, respectively, of U.S. Patent No. 9,750,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species of U.S. Patent No. 9,750,618.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear with regards to “one being a distal ramp assembly and the other a proximal ramp assembly” in lines 3-4 and to what "one" and "the other" refers or if these are in addition to the two ramp assemblies and how the claimed distal and proximal ramp assemblies relate to the claimed two ramp assemblies. In addition, there is insufficient antecedent basis for “the other” in the claim. Examiner is interpreting this as referring to, and suggests amending as, “two ramp assemblies, one of the two ramp assemblies being a distal ramp assembly and [[the]] another of the two ramp assemblies being a proximal ramp assembly, each ramp assembly [[has]]having a translating ramp,” or “having a translating ramp,”.
Claim 1 is unclear with regards to “a first base plate overlying a second base plate" in line 7 and if these are intended to refer to or be in addition to the two overlying base plates of line 6. Examiner is interpreting this as referring to, and suggests amending as, “two overlying base plates, the two overlying base plates comprise a first base plate overlying a second base plate” or “a first base plate overlying a second base plate, the each”.
Claim 1 is unclear with regards to “a first drive shaft for translating the distal ramp assembly and a second drive shaft” in lines 10-11 and if these are intended to refer to or be in addition to the two independently driven drive shafts of line 10. Examiner is interpreting this as referring to, and suggests amending as, “two independently driven drive shafts, the two independently driven drive shafts comprise a first drive shaft for translating the distal ramp assembly and a second drive shaft”.
Claim 10 is unclear with regards to “one for receiving and guiding one of the pivoting hinged ramps” in lines 2-3 and to what "one” is intended to refer or additionally claim. Examiner is interpreting this as referring to, and suggests amending as, “each side has a pair of guide channels or grooves[[, one]] for receiving and guiding one of the pivoting hinged ramps, and each pivoting”.
Claim(s) 14 recites/recite the limitation "the fastener" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a fastener”.
Claim(s) 2-9 and 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebl et al. (US 2016/0250034, hereinafter “Loebl”).
As to claim 1, Loebl discloses an expandable interbody fusion implant device (Figs. 1A-7D) comprises: a frame (see illustration of Fig. 1A below) having a distal end (left end as shown in Fig. 1A) and a proximal end (right end as shown in Fig. 1A); two ramp assemblies (20, 20a, 38; 26, 26a, 40, Figs. 2C, 3C, 4C), one of the two ramp assemblies being a distal ramp assembly (20, 20a, 38) and another of the two ramp assemblies being a proximal ramp assembly (26, 26a, 40), each ramp assembly having a translating ramp (38, 40, Figs. 2C, 3C, 4C), a first pivoting hinged ramp (see illustration of Fig. 1A below, Figs. 2C, 3C, 4C), and a second pivoting hinged ramp (see illustration of Fig. 1A below, Figs. 2C, 3C, 4C); two overlying base plates (16 and see illustration of Fig. 1A below) disposed between the distal end and the proximal end of the frame (Fig. 1A), the two overlying base plates comprise a first base plate (16) overlying a second base plate (see illustration of Fig. 1A below), each base plate being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly (via pivot joint 22s, 24s, 28s, 30s, Figs. 1B and 2A, ¶41); two independently driven drive shafts (34, 36, Figs. 2C, 3C, 4C, 5, and 6, ¶42 and 46), the two independently driven drive shafts comprise a first drive shaft (34) capable of translating the distal ramp assembly (Figs. 2C, 3C, 4C, 5, and 6, ¶42 and 46) and a second drive shaft (26) capable of translating the proximal ramp assembly (Figs. 2C, 3C, 4C, 5, and 6, ¶42 and 46), each drive shaft being affixed to the frame at the distal and proximal ends (via the baseplate, Fig. 1A); and wherein rotation of the first drive shaft can independently drive the distal ramp assembly to selectively expand or contract a distance between the two base plates distally (Figs. 4a-4c, ¶s 42 and 46), rotation of the second drive shaft can independently drive the proximal ramp assembly to selectively expand or contract a distance between the two base plates proximally (¶s 42 and 46), and sequential or simultaneous rotation of both first and second drive shafts independently drives the distal and proximal ramps to selectively expand or contract a distance between both first and second base plates to a selected inclination of the first and second base plates relative to the frame over a range of angles (Figs. 3a-3c, ¶s 42 and 46). As to claim 2, Loebl discloses that each translating ramp has an exterior lift surface (surfaces of 38a and 40a) capable of guiding and supporting the pivoting hinged ramps during expansion or contraction of the base plates (Figs. 2C, 3C, and 4C). As to claim 3, Loebl discloses that during distal expansion of the base plates the distal ramp assembly moves directionally toward the distal end of the frame on rotation of the first drive shaft (Figs. 2C and 3C, ¶s 42 and 46). As to claim 4, Loebl discloses that during proximal expansion of the base plates the proximal ramp assembly moves directionally toward the proximal end of the frame on rotation of the second drive shaft (¶s 42 and 46, compressed position shown in Fig. 2C, expanded position shown for the distal ramp assembly in Fig. 3C, Fig. 4C shows motion of both ramp assemblies where the proximal ramp has moved toward the proximal end of the frame relative to the position shown in Fig. 2C). As to claim 5, Loebl discloses that each translating ramp has a stop wall (distal/left surface of 38, 38a and proximal/right surface of 40, 40a as shown in Fig. 4C) capable of stopping the pivoting hinged ramps at a full expansion height on both the distal and proximal ramp assemblies (Fig. 4C shows the device approaching this position). As to claim 6, Loebl that each pivoting hinged ramp has a contoured support surface (surface of 20a, surface of 26a) capable of sliding on the exterior lift surface of the translating ramp (Figs. 2C, 3C, 4C). As to claim 7, Loebl discloses that each pivoting hinged ramp contoured support surface is complimentary to the exterior lift surface (Figs. 2C, 3C, 4C), the complimentary surface of each being inclined with a contoured curved feature (Figs. 2C, 3C, 4C). As to claim 10, Loebl discloses that each translating ramp has a pair of opposing sides (top and bottom of 38, top and bottom of 40 as shown in Fig. 4C), each side has a pair of guide channels or grooves (38a, 40a) capable of receiving and guiding one of the pivoting hinged ramps (Figs. 2C, 3C, 4C), and each pivoting hinged ramp has a lateral side (20a, 26a) keyed into the guide channel or groove (Figs. 2C, 3C, 4C) wherein each guide channel or groove has an end to limit the expansion of the pivoting hinged ramp (Figs. 2C, 3C, 4C). As to claim 11, Loebl discloses that the distal end of the frame has a tapered end (top-left surface of the left 32 is shown to be tapered in Fig. 1A) capable of facilitating insertion between vertebral bodies (Figs. 2A-2C, ¶42).


    PNG
    media_image1.png
    563
    872
    media_image1.png
    Greyscale

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al. (US 2015/0272743, hereinafter “Jimenez”).
As to claim 1, Jimenez discloses an expandable interbody fusion implant device (Figs. 10A-20) comprises: a frame (122a; where frame has been interpreted as “a structure that forms part of an object and gives it its strength and shape” (http://www.macmillandictionary.com/dictionary/american/frame_1)) having a distal end (right end as shown in Figs. 17A, 18A, and 19A) and a proximal end (left end as shown in Figs. 17A, 18A, and 19A); two ramp assemblies (110b, 122b; 110c, 122c), one of the two ramp assemblies being a distal ramp assembly (110c, 122c) and another of the two ramp assemblies being a proximal ramp assembly (110b, 122b), each ramp assembly having a translating ramp (122b, 122c), a first pivoting hinged ramp (110b, 110c, Figs. 11 and 16) and a second pivoting hinged ramp (110b, 110c, Figs. 11 and 16); two overlying base plates (108s) disposed between the distal end and the proximal end of the frame (Figs. 17A, 18A, and 19A), the two overlying base plates comprise a first base plate (top 108 as shown in Figs. 17A, 18A, and 19A) overlying a second base plate (bottom 108 as shown in Figs. 17A, 18A, and 19A), each base plate being hinged to the distal ramp assembly and the proximal ramp assembly at an end of one of said pivoting hinged ramps of each ramp assembly (via 113, Figs. 13, 16, 17A, 18A, and 19A); two independently driven drive shafts (120a, 120b, ¶s 65-67), the two independently driven drive shafts comprise a first drive shaft (120b) capable of translating the distal ramp assembly (¶65) and a second drive shaft (120) capable of translating the proximal ramp assembly (¶65), each drive shaft being affixed to the frame at the distal and proximal ends (Figs. 17A, 18A, and 19A shown the drive shafts passing through both ends of the frame); and wherein rotation of the first drive shaft can independently drive the distal ramp assembly to selectively expand or contract a distance between the two base plates distally (Figs. 18A and 18B, ¶s 65-67), rotation of the second drive shaft can independently drive the proximal ramp assembly to selectively expand or contract a distance between the two base plates proximally (Figs. 17A and 17B, ¶s 65-67), and sequential or simultaneous rotation of both first and second drive shafts independently drives the distal and proximal ramps to selectively expand or contract a distance between both first and second base plates to a selected inclination of the first and second base plates relative to the frame over a range of angles (Figs. 19A and 19B, ¶s 65-67). As to claim 12, Jimenez discloses that the proximal end of the frame has a first opening (left opening as shown in Fig. 16) and a second opening (right opening as shown in Fig. 16) capable of receiving the first and second drive shafts (Figs. 16, 17A, 18A, 19A), respectively, and further has lateral sides (right side as shown in Fig. 16, right side as shown in Fig. 14) with slotted channels (128) to receive a pin (114) fixed to the proximal end of each of the first and second base plates (via 110a, Fig. 16, ¶60), the pins capable of allowing the base plates to slide relative to the proximal end of the frame during expansion or contraction (Figs. 17A-19B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Faulhaber (US 2017/0172756).
As to claim 13, Jimenez discloses the invention of claim 12.
As to claim 13, Jimenez is silent to the first and second base plates each having at the proximal end an end plate with a fastener opening for securing the implant to a vertebral body, each end plate being integral to and selectively movable with the base plate during expansion or contraction. As to claim 14, Jimenez is silent to each end plate further having a locking tab attached to the end plate, the locking tab being rotatable to cover a portion of a fastener from loosening after being affixed to a vertebral body.
As to claim 13, Faulhaber teaches an expandable intervertebral fusion implant device (100, Figs. 19-22, ¶s 59 and 60) comprising: a frame (112) having a distal end (right portion as shown in Fig. 21) and a proximal end (left portion as shown in Fig. 21); two ramp assemblies (114s, Figs. 7, 8, and 21), one of the two ramp assemblies being a distal ramp assembly (right 114 as shown in Fig. 21) and another of the two ramp assemblies being a proximal ramp assembly (left 114 as shown in Fig. 21), each ramp assembly having a ramp (170, 162, 170, Figs. 7, 8, and 21); two overlying base plates (102s) disposed between the distal end and the proximal end of the frame (Figs. 19-22), the two overlying base plates comprise a first base plate (top 102 as shown in Figs. 19-22) overlying a second base plate (bottom 102 as shown in Figs. 19-22, Figs. 19-22); a drive shaft (113, 132) capable of translating the distal ramp assembly and the proximal ramp assembly (via the frame, ¶s 59 and 60); and wherein rotation of the drive shaft can drive the distal ramp assembly to selectively expand or contract a distance between the two base plates distally (Figs. 19 and 20, ¶s 51 and 59), and rotation of the drive shaft can independently drive the proximal ramp assembly to selectively expand or contract a distance between the two base plates proximally (Figs. 19 and 20, ¶s 51 and 59); wherein the proximal end of the frame has a first opening (154, Fig. 21, ¶49) capable of receiving the drive shaft (Fig. 21, ¶49); wherein the first and second base plates each have at the proximal end an end plate (portions comprising 230s of the first base plate, 174 of the second base plate) with a fastener opening (230s and 220s, respectively) capable of securing the implant to a vertebral body (via fasteners 222, Fig. 22, ¶s 58-60), each end plate being integral to and selectively capable of moving with the base plate during expansion or contraction (Figs. 19-21). As to claim 14, Faulhaber teaches that each end plate further has a locking tab (224s) attached to the end plate (Figs. 19-22), the locking tab being capable of rotating to cover a portion of a fastener (222s) from loosening after being affixed to a vertebral body (Fig. 22, ¶s 59 and 60).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the base plates as disclosed by Jimenez by adding integral end plates with fastener openings, fasteners, and locking tabs as taught by Faulhaber in order to secure to adjacent tissue, e.g. vertebral bodies (Faulhaber ¶58) and retain fasteners (Faulhaber ¶58), i.e. add stability to the implant and provide additional security to prevent dislodgement of the implant. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775